Citation Nr: 9934351	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-27 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claims on 
appeal.  The veteran, who had active service from February 
1989 to December 1991, appealed those decisions to the BVA 
and the case was referred to the Board for appellate review. 

In September 1997, the veteran withdrew his request for a 
personal hearing.  In April 1999, he made a request for a new 
hearing, and in July 1999, he appeared before the Hearing 
Officer at the RO for the re-scheduled hearing.  Following a 
brief discussion with the Hearing Officer, however, he 
decided to again withdraw his request for a hearing. 

In September 1999, the RO requested that the veteran clarify 
whether he wished to file a claim of entitlement to service 
connection for hip pain secondary to his service-connected 
knee disabilities.  He was also provided information about 
well-grounded claims.  The claims folder does not contain a 
response to this request.  Accordingly, the only issues 
currently before the Board are the issues listed on the front 
page of this decision.


FINDINGS OF FACT

1.  Patellofemoral pain syndrome, right knee, is manifested 
by pain to palpation of the knee and pain with prolonged 
standing, with no pain on motion, minimal limitation of 
motion, and no subluxation or instability.

2.  Patellofemoral pain syndrome, left knee, is manifested by 
pain to palpation of the knee and pain with prolonged 
standing, with no pain on motion, minimal limitation of 
motion, and no subluxation or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral pain syndrome, right knee, have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Codes 
5014-5257 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for patellofemoral pain syndrome, left knee, have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Codes 5014-5257 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current 10 percent 
evaluations for each of his knee disabilities do not 
accurately reflect the severity of either disability.  He 
maintains that he suffers from pain and weakness in the 
knees, with locking of the knees.  He maintains that the pain 
spreads from his knees to his hips to his ankles, is 
exacerbated by prolonged standing and sitting, and interferes 
with his ability to work.

Service connection for bilateral patellofemoral pain syndrome 
was granted in March 1992 and a 10 percent evaluation was 
assigned, effective December 1991.  This decision was based 
on service medical records that noted that the veteran was 
separated from service as a result of physical evaluation 
board proceedings for chronic bilateral knee pain.  

VA outpatient treatment records from February 1993 to 
September 1995 indicate that the veteran was seen in May 1993 
with the complaint that due to knee pain he was unable to 
stand for more than 30 to 60 minutes at a time and was 
therefore unable to work.  In February 1994 he complained of 
bilateral knee pain for the past month, due to being on his 
feet all the time at work.  In May 1994 he complained of a 5 
month history of right knee pain due to standing for long 
periods.  He denied any locking or giving way of the knees, 
or morning stiffness.  He reported occasional right hip pain 
associated with right knee pain.  

Examination of the knees in May 1994 revealed no swelling or 
effusion, no ligamentous instability, and no joint line pain.  
Lachman's and McMurray's tests were negative, and range of 
motion was from 0 to 100 degrees bilaterally.  There was full 
range of motion of the hips, without pain, bilaterally.  X-
rays were noted to be normal for a man the veteran's age.  
While the handwritten treatment notes are at times difficult 
to decipher, the diagnosis provided appears to be "bilateral 
hamstring shortening."  In the following months, the veteran 
continued to be seen for chronic bilateral knee pain.  He 
complained of difficulty walking due to ankle, knee, and hip 
pain.  

An October 1995 VA examination report notes that the veteran 
complained of bilateral knee pain, worse on the right, 
exacerbated by walking or standing for long periods of time.  
He reported that the pain would sometimes wake him at night.  
He said that when arising from a sitting position, both knees 
would feel stiff and would pop, causing him to limp for a 
short period of time with his right leg.  He was observed to 
have no limp as he walked into the examination room.  There 
was no swelling or deformity noted and no evidence of 
instability.  Range of motion was from 0 to 110 degrees on 
the left, and from 0 to 115 degrees on the right.  The 
examiner noted that there was "no pain on straining either 
knee into abduction/adduction."  There was pain on patellar 
movement, as well as retropatellar tenderness, and tenderness 
over the medial collateral ligament, mainly at the joint 
level, but there was no other tenderness of the joint space 
noted.  The diagnosis was patellofemoral pain syndrome, 
probably due to chondromalacia.  

Based on the VA examination results and the VA treatment 
records, the RO, in May 1996, re-characterized bilateral 
patellofemoral pain syndrome as two separate disabilities, 
patellofemoral pain syndrome, right knee, and patellofemoral 
pain syndrome, left knee.  In addition the RO assigned 
separate 10 percent evaluations for each disability, 
effective February 1994.  

The veteran was given another VA examination in April 1997.  
The examination report noted that the veteran complained of 
worsening bilateral knee pain, frequently severe, with 
swelling of the knees.  He said that knee pain was 
exacerbated by prolonged standing.  The examiner noted that 
both patellae were in good alignment, there was no crepitus 
noted bilaterally, there was no swelling, ecchymosis or 
tenderness to palpation, and no evidence of instability or 
subluxation.  Deep tendon reflexes were 2+ to 3 in the knees 
bilaterally.  The examiner noted that the veteran was able to 
flex both knees from 0 to 90 degrees both actively and 
passively "without any apparent distress."  Passive 
hyperextension of the knee produced "some pain," worse on 
the right than on the left.  

The examiner further indicated that there were no deformities 
of the knees, and no muscle wasting or muscle atrophy.  The 
veteran was able to walk heel to toe, and walk on his toes a 
distance of five feet without pain.  The diagnosis was 
bilateral knee pain.  X-rays of the knees were reported to be 
normal. 

The veteran was provided a third VA examination in May 1999.  
He complained of worsening knee and hip pain, exacerbated by 
prolonged standing or walking, or when going up and down 
stairs, and when squatting.  He reported occasional popping, 
clicking, and swelling, but no locking.  He indicated that 
symptoms would flare-up approximately every other week, and 
that during such flare-ups, range of motion decreased 
approximately 50 percent.  His job as a restaurant crew 
member required him to stand "quite a lot," but he 
indicated that he had not missed any days from work due to 
his knee disabilities.  

Examination of the knees revealed no effusion, there was mild 
patellofemoral crepitus, mild patellofemoral shrug sign, and 
mild patellofemoral grind test.  The ligaments were noted to 
be stable, there was no joint line tenderness, and 
McMurray's, Lachman's, and posterior drawer tests were all 
noted to be negative.  Range of motion was from 0 degrees of 
extension to -5 degrees of extension to 130 degrees of 
flexion, without pain.  The assessment was "mild 
patellofemoral type problem."  X-rays of the knees were 
noted to be normal.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant scheduler criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in the VA 
Schedule for Rating Disabilities is encountered, VA may rate 
under a closely related disease or injury in which not only 
the functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
(1999).

The veteran's patellofemoral pain syndrome of both the right 
and left knees have been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5014 and 5257.  DC 5014 relates to 
osteomalacia.  Disabilities evaluated under DC 5014 are to be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Under DC 
5260, a 20 percent evaluation is warranted for limitation of 
flexion to 30 degrees, and 10 percent evaluation is warranted 
for limitation of flexion to 45 degrees.  Under DC 5261, a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees, and a 10 percent evaluation is warranted for 
limitation of extension to 10 degrees.  As the VA 
examinations show, the limitation of motion of the veteran's 
knees would be noncompensable if evaluated under DCs 5260 and 
5261, as extension has ranged from normal to -5 degrees and 
the amount of flexion has been variously reported as to 130 
degrees and to 90 degrees for both knees.  

However, the Board notes, however, that DC 5003 also requires 
that, where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each major joint.  Thus, in the present case, 
while the limitation of motion that is present for both knees 
would be noncompensable if evaluated under DCs 5260 or 5261, 
such limitation of motion justifies the current 10 percent 
evaluation assigned for each knee, under DC 5003, 
particularly in view of the complaints of pain in the knees, 
and the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999), and 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  

While the record shows that there is minimal limitation of 
motion and pain in the knees, however, there is no evidence 
of pain on normal motion of the knees, although "some pain" 
was noted on passive hyper-extension of the knees, worse on 
the right.  Significantly, there is no evidence of pain on 
motion leading to additional impairment or limitation of 
motion.  Instead, the pain that is present is pain or 
tenderness to palpation of the knee, or pain due to standing 
for long periods.  The Board finds that such complaints of 
pain are contemplated by the 10 percent evaluations currently 
assigned for each knee.  Therefore, despite the provisions of  
38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under DC 5014, for each knee.

The veteran's knees disabilities have also been evaluated 
under DC 5257.  Under DC 5257, a 20 percent evaluation is 
warranted for moderate impairment of the knee, with recurrent 
subluxation or lateral instability, and a 10 percent 
evaluation is warranted for slight impairment of the knee, 
with recurrent subluxation or lateral instability.  Following 
a careful review of all the evidence, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation under DC 5257.  The Board notes that all of the VA 
examination reports indicated that there was no instability 
of either knee.  While the most recent examination report did 
not address subluxation, the April 1997 report noted that 
there was no evidence of subluxation.  
Furthermore, there is no evidence that the veteran uses a 
cane or walker, and the veteran's knee disabilities have been 
described as no more than mild.  As there is no evidence of 
any lateral instability or subluxation, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation under DC 5257 for either knee.  

The veteran has indicated that his knee disabilities 
interfere with employment, and the RO has considered and 
denied entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321.  The Board notes, however, that the RO did 
not fulfill its duty of informing the veteran that he was 
responsible for furnishing employment records to support his 
claim that his bilateral knee disabilities affected his 
employment.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  The Board notes further, however, that the veteran 
informed the RO in July 1999 that he would be submitting 
documentation from his employer detailing how his knee 
disabilities affected his employment.  In light of the fact 
that the veteran demonstrated an awareness that the 
responsibility to furnish employment records rested with him, 
the Board finds that the RO's failure to follow Spurgeon 
constitutes harmless error.  

Based upon a review of the record, the Board finds that the 
evidence does not show that the nature of the veteran's knee 
disabilities is so unusual or exceptional as to render 
impracticable the application of the regular scheduler 
standards.  The veteran has asserted that his knee 
disabilities have caused him to miss two weeks off from work 
in the past three months, and that he is concerned that his 
disabilities will potentially interfere with his prospects 
for promotion, and perhaps with his prospects for continued 
employment. 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's knee disabilities 
markedly interfere with employment.  The Board notes 
initially that the currently assigned 10 percent evaluation 
for each knee contemplates a certain degree of interference 
with employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  The veteran has provided no evidence, however, 
that his knee disorders result in interference with 
employment that is beyond the level contemplated by the 
current 10 percent evaluation for each knee under the regular 
schedule.  While he has maintained that he has missed two 
weeks off from work in the past three months, he has not 
submitted any employment records to substantiate this 
assertion, nor has he submitted statements from his employer 
indicating that his knee disabilities result in marked 
interference with employment.  

In addition the medical evidence does not indicate that the 
disabilities require frequent inpatient care as to render 
impractical the application of regular scheduler standards.  
On the contrary, the treatment records indicate only 
occasional treatment, on an outpatient basis.  In view of the 
above factors, a grant of an increased evaluation under 38 
C.F.R. § 3.321(b)(1) is denied.

In reaching its decision the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has requested an additional examination and 
maintains that the most recent examination was inadequate.  
He has, however, not offered any specifics about the asserted 
inadequacies of the examination.  Following a review of the 
examination report, the Board finds that an additional 
examination is not warranted.  The Board notes that the 
examiner addressed the veteran's current complaints, reviewed 
the veteran's medical history, discussed the current 
treatment used by the veteran, and examined the veteran's 
knees using the criteria relevant to the rating schedule.  
The Board, therefore, finds no inadequacy in the examination.  
Accordingly, the request for an additional examination is 
denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, is denied.

Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, left knee, is denied.



		
S. L. KENNEDY
Member, Board of Veterans' Appeals 


 

